Order
Per Curiam:
Mr. Thomas R. Floyd, Jr., appeals his convictions for third-degree assault of a law enforcement officer and third-degree assault. Mr. Floyd asserts the trial court erred in: (1) granting leave to the State to amend the information relating to third-degree assault of a law enforcement officer; (2) overruling his motion for judgment of acquittal at the close of the evidence as to the third-degree assault charge; and (3) failing to, sua sponte, instruct the jury on self-defense on the charges of third-degree assault and unlawful use of a weapon. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 30.25(b).